Exhibit 99.1 NEWS RELEASE [Missing Graphic Reference] NEWS RELEASE YAMANA GOLD REPORTS 2 - Significant fourth quarter revenue, earnings and cash flow growth - TORONTO, ONTARIO, March 3, 2010 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the fourth quarter and year ended December 31, 2009 and its mineral reserves and mineral resources for the year ended December 31, 2009.All dollar amounts are expressed in United States dollars unless otherwise specified. 2 Financial and Operating Highlights Highlights for the three- and twelve-month periods ended December 31, 2009 include: • Total production from continuing operations of 289,456 gold equivalent ounces (GEO) and 1,025,677 GEO, respectively; • Cash costs(1) from continuing operations excluding Alumbrera of $111 per GEO and $170 per GEO, respectively; • Revenues of $399.8 million and $1.2 billion, respectively; • Mine operating earnings of $184.3 million and $467.5 million, respectively; • Net earnings of $36.2 million and $192.6 million, respectively; • Adjusted Earnings(1) of $100.9 million or $0.14 per share and $346.1 million or $0.47 per share, respectively; For the period ended December 31, (In millions of United States Dollars) Three months ended Twelve months ended Net earnings $ $ Mark-to-market on period sales and final price and quantity settlements - - Non-cash unrealized foreign exchange losses/(gains) ) Non-cash unrealized losses on derivatives Non-recurring future income tax adjustments Proceeds on sale of commodity derivatives - - Write off of mineral interests and other assets Stock-based and other compensation Future income tax expense on translation of intercompany debt Adjusted Earnings before income tax effects Income tax effect on adjustments ) ) Adjusted Earnings $ $ Note: Earnings adjustments reflect both continuing and discontinued operations. • Cash flows from continuing operations after changes in non-cash working capital itemsof $211.2 million or $0.29 per share (cash flows from continuing operations before changes in non-cash working capital items(1) of $155.2 million or $0.21 per share), and $528.0 million or $0.72 per share (Cash flows from continuing operations before changes in non-cash working capital items of $495.6 million or $0.68 per share), respectively. 1. Cash costs per GEO, adjusted earnings, adjusted earnings per share, cash flows from operations before changes in non-cash working capital, cash flows from operations before changes in non-cash working capital per share and gross margin are non-GAAP measures. Reconciliation of non-GAAP measures is located on page 10 to 16 of this press release. Cash costs are shown on a by-product basis. 1 Development, Exploration and Corporate Highlights Highlights for the three-month period ended December 31, 2009 include: • Completed plant upgrade at El Penon to 4,300 tpd • Completed plant upgrade and processed ore at 6,000 tonnes per day at Jacobina • Transitioned to owner mining at El Penon • Commenced plant optimizations at Chapada scheduled to increase throughput to up to 22 million tonnes per year before 2012 • Continued to advance development work at C1 Santa Luz, Mercedes and the Minera Florida tailings project • Increased credit facility to $680 million and closed private placement of $270 million in long term debt • Proven and probable mineral reserves of 17.6 million ounces of gold, replacing mined ounces Highlights subsequent to the quarter include: • Completed the first of several studies evaluating certain optimization initiatives at Agua Rica all of which are expected to have a positive impact on the project • Announced the new discoverygold mineralized zones, Suruca at Chapada, Lagoa do Gato at Fazenda Brasileiro and Lagartixa at Jacobina • Made construction decision for the development of Ernesto/Pau-a-Pique for start-up in late 2012 • Provided new strategic plan for the optimization of El Peñón and announced the discovery of a new very high grade vein system, Pampa Augusta Victoria “Our objective in 2009 was to create predictable and reliable operations while remaining committed to our core philosophy of sustainable production, operating in stable jurisdictions, growth and low cash costs,” said Yamana’s chairman and chief executive officer, Peter Marrone. “We have achieved our objective this year. This was a defining year for Yamana. We have sustainable production with our robust long life operational assets, we have growth with our well-defined development stage projects of which construction decisions have already been made for four, we have world class value enhancing projects in addition to significant exploration potential, and we have continued to deliver substantial cash flow growth which we expect to continue in 2010.As we begin this year, we remain committed to the core tenets of our Company as we prepare for our next new wave of growth.” 2 FINANCIAL AND OPERATING SUMMARY Revenues for the three-month period ended December 31, 2009 were $399.8 million, and for the year were $1.2 billion, representing a 25 percent increase from the previous year. Mine operating earnings for the three-month period ended December 31, 2009 were $184.3 million, and for the year were $467.5 million, representing a 31 percent increase from the previous year. Adjusted Earnings for the three-month period ended December 31, 2009 were $100.9 million or $0.14 per share.Adjusted Earnings for the year were $346.1 million, or $0.47 per share, representing a 23 percent increase from the previous year. Net earnings for the three-month period ended December 31, 2009 were $36.2 million and for the year were $192.6 million. Cash flows from continuing operations after changes in non-cash working capital items for the three-month period ended December 31, 2009 were $211.2 million or $0.29 per share and for year were $528.0 million or $0.72 per share, representing a 122 percent increase from the previous year. Cash flows from continuing operations before changes in non-cash working capital items for the three-month period ended December 31, 2009 were $155.2 million or $0.21 per share and for the year were $495.6 million or $0.68 per share, representing a 21 percent increase from the previous year. Cash and cash equivalents as at December 31, 2009 were $170.1 million. Total production from continuing operations for the three-month period ended December 31, 2009 was 289,456 GEO (comprised of 238,438 ounces of gold and 2.8 million ounces of silver) representing an eight percent and 33 percent increase from the third quarter of 2009 and fourth quarter of 2008, respectively. Production from discontinued operations for the three month period ended December 31, 2009 was 35,796 GEO.Total production from continuing operations for the year was 1,025,677 GEO (comprised of 835,265 ounces of gold and 10.5 million ounces of silver) representing a 19 percent increase from the previous year.Total production from discontinued operations for the year was 175,338 GEO. Cash costsfor continuing operations excluding Alumbrera for the three-month period ended December 31, 2009 were $111 per GEO and for the year were $170 per GEO. Gross margin(1) per GEO sold for the three-month period ended December 31, 2009 were $941 per GEO, representing a 19 percent increase from the third quarter.Gross margin per GEO sold for the year were $775 per GEO, representing a 12 percent increase from the previous year. “We continued to build on our track record of growth with exceptional growth in fourth quarter revenue, adjusted earnings and cash flows,” said Chuck Main, Yamana’s executive vice president finance and chief financial officer.“We remained focused on maintaining industry low cash costs leading to our significant margin to the gold price. Further, we finished the year with a strong cash position and robust balance sheet.” 3 Chapada, Brazil Chapada produced 156,251 ounces of gold for the year, exceeding original production guidance of 140-155,000 ounces of gold. Plant optimizations began in the fourth quarter and are scheduled to increase throughput to up to 22 million tonnes per year before 2012. El Peñón, Chile El Peñón produced 394,400 GEO for the year mining at a progressively higher rate and grade. In the fourth quarter, El Peñón transitioned to owner-mining, which modestly and temporarily caused a decrease in production and increase in cash costs(1) which will carry over into the first quarter of 2010 but is expected to improve production and going forward. Production in December at El Peñón with the completion of the plant upgrade, although during this owner-mining transition period, was in excess of 44,000 GEO and was 109,979 GEO for the fourth quarter.Production in the first quarter of 2010 is expected to be less than the fourth quarter of 2009 but higher than the first quarter in 2009.Production in 2010 is expected to ramp up quarter over quarter similar to trends seen in 2009. Yamana is evaluating a new strategic plan for the optimization of El Penon to increase production from current levels with the objective of achieving a sustainable production level of 450,000 to 500,000 GEO.Yamana’s intention is to begin at these levels in 2012 and going forward, subject to further evaluation.Contribution from the newly discovered high grade vein system, Pampa Augusta Victoria, will further support this objective. Jacobina, Brazil Development efforts in 2008 led to an improved performance in 2009 with production of 110,515 ounces of gold for the year, an increase of over 51 percent from 2008. During the fourth quarter Jacobina began processing ore at 6,000 tonnes per day, the level expected in 2010. The Company remains focused on improving dilution and recovery as well as exploring, discovering and developing higher grade areas including Canavieiras. Exploration efforts will also be focused on the new discovery, Lagartixa. Gualcamayo, Argentina Gualcamayo continued to meet and exceed expectations in its first year of production. Production continued to ramp up in the fourth quarter increasing 50 percent from the third quarter of 2009 with production for the full year of 143,471 ounces exceeding original guidance of approximately 120,000 ounces.Cash costs for the year of $301 per ounce of gold were well below recent guidance of $350 per ounce of gold. Minera Florida, Chile Production for the year at Minera Florida was 91,877 per GEO, representing a 42 percent increase from the previous year as a result of the completed expansion in the first quarter of 2009.Development work continues to progress at the tailings project with production on track for early 2012. Fazenda Brasileiro, Brazil Production at Fazenda Brasileiro for the year was 76,413 ounces of gold. As Fazenda Brasileiro reaches the end of its known mine life based on mineral reserves, exploration efforts continue to focus on the two newly discovered areas, CLX2 and Lagoa do Gato, which Yamana believes represent significant potential to increase the mine life. Overview of Operational Results Production (GEO) Q4 2009 Chapada El Penon Gualcamayo Jacobina Minera Florida Fazenda Brasileiro Alumbrera (12.5%) Total Production (Continuing operations) Cash costs ($ per GEO) Q4 2009 Chapada ) ) El Penon Gualcamayo Jacobina Minera Florida Fazenda Brasileiro Cash costs (Continuing operations)* * Cash costs for continuing operations excluding Alumbrera Overview of Financial Results The following table presents a summary of financial and operating information(i) for the three and twelve months ended December 31, 2009: For the period ended December 31, 2009 (in thousands of United States Dollars) Three months ended Twelve months ended Revenues(ii) $ $ Cost of sales excluding depletion, depreciation and amortization ) ) Depletion, depreciation and amortization ) ) Accretion of asset retirement obligations ) ) Mine operating earnings Expenses General and administrative ) ) Exploration ) ) Other ) ) Operating earnings Other business expenses ) ) Foreign exchange (losses)/gains ) Realized (losses)/gains on derivatives ) Unrealized losses on derivatives ) ) Earnings from continuing operations before income taxes, equity earnings and non-controlling interest Income tax expense ) ) Equity earnings from Minera Alumbrera Earnings from continuing operations Loss from discontinued operations (i) ) ) Net earnings $ $ Earnings Adjustments (iii): Mark-to-market on prior period sales and price and quantity settlements - - Non-cash unrealized foreign exchange losses/(gains) ) Non-cash unrealized losses on derivatives Non-recurring future income tax adjustments (iv) Proceeds on sale of commodity derivatives - - Write off of mineral interests and other assets Stock-based and other compensation Future income tax expense on translation of intercompany debt Adjusted Earnings before income tax effects Income tax effect of adjustments ) ) Adjusted Earnings Basic earnings per share $ $ Diluted earnings per share $ $ Adjusted Earnings per share $ $ Cash flows from operating activities from continuing operations (after changes in non-cash working capital items) $ $ Cash flows from operating activities from continuing operations (before changes in non-cash working capital items) $ $ Capital expenditures from continuing operations $ $ Cash and cash equivalents (end of period) $ $ Average realized gold price per ounce (ii) $ $ Average realized silver price per ounce (ii) $ $ Chapada average realized copper price per pound (ii) $ $ Total gold sales (ounces) including discontinued operations and Alumbrera (ounces) Total silver sales (millions of ounces) Chapada payable copper contained in concentrate sales (millions of lbs) (i) Results of San Andrés, São Vicente and São Francisco mines have been reclassified as discontinued operations (in accordance with GAAP) with restatement of prior period comparatives. (ii) Revenues consist of sales net of sales taxes. Revenue per ounce data is calculated based on gross sales. Realized prices reflect continuing operations. (iii) Earnings adjustments reflect both continuing and discontinued operations. (iv) Non-recurring and non-cash tax adjustments on the revaluation of future income tax liabilities related to the excess purchase price of the Meridian Gold Inc. acquisition in respect to the mineral interests in Chile and a write-off of future income tax assets relating to discontinued operations. 5 Further details of the 2009 fourth quarter and year end results can be found in the Company’s unaudited Management’s Discussion and Analysis and unaudited Consolidated Financial Statements at www.yamana.com, in the “Investors” section under “Financial and Corporate Reports”. YEAR END MINERAL RESERVES AND MINERAL RESOURCES Yamana today also announced its proven and probable mineral reserves and measured, indicated and inferred resources for the year ended December 31, 2009. Yamana replaced mined ounces in 2009 with proven and probable mineral reserves for continuing operations of 17.6 million ounces of gold, which are consistent to levels in 2008. Proven and probable gold mineral reserves increased in the following areas: • 710,000 ounces of gold at Ernesto/Pau-a-pique • 264,000 ounces of gold at C1 Santa Luz • 272,000 ounces of gold at Jacobina • 281,000 ounces at El Penon.The recent discovery of a very high grade vein, Pampa Augusta Victoria, represents the significant exploration potential that remains at El Penon. Below is a summary of the changes in gold mineral reserves year-over-year: Proven and probable mineral reserves as of December 31, 2008* 17,561,000 ounces Mined gold ounces during 2009 (1,020,000 ounces) Discovered and upgraded gold ounces during 2009 1,036,000 ounces Proven and probable mineral reserves as of December 31, 2009* 17,577,000 ounces *For continuing operations The complete mineral reserve and mineral resource estimates of Yamana as at December 31, 2009 for all metals, including tonnage, grade and accompanying metal price and cut-off grade assumptions can be found on Yamana’s website at www.yamana.com . Mineral reserve and mineral resource summary table Contained Gold (000’s oz) Contained Silver (000’s oz) Contained Copper (Millions of lbs) Proven Reserves Probable Reserves Proven and Probable Reserves Measured Resources Indicated Resources Measured and Indicated Resources Inferred Resources Yamana continues to focus on exploration with a budget of $75 to $80 million in 2010.The exploration program will continue to focus on numerous new areas of mineralization discovered in 2009 and on increasing mineral reserves and mineral resources while continuing with its near-mine exploration program and its efforts to look for new opportunities such as on the ground purchases elsewhere in the Americas.Yamana anticipates a substantial increase in mineral resources in 2010 as new mineral resource estimates are completed, including Salamanca, Caiamar and Suruca. 6 Key exploration events for 2010: • Mineral resource estimate at Salamanca, Gualcamayo: H1 2010 • Updated mineral resource estimate at Pilar: mid 2010 • Mineral resource estimate at Caiamar: H2 2010 • Mineral resource estimate at Suruca, Chapada: End of 2010 OUTLOOK AND STRATEGY Yamana remains committed to sustainability, growth, low cash costs and stability of jurisdictions.Its objective has been to create predictability and reliability in its operations with a sustainable production platform of approximately 1.1 million gold equivalent ounces. The Company’s outlook continues to focus on its core assets, preserving capital, maximizing cash balances and maintaining maximum flexibility across its various interests including its development stage and near development stage projects. The Company continues to be committed to prudent and disciplined growth and will continue to focus on improving the value and returns of its various projects. It will also continue to focus on containing costs and ensuring effective management of capital expenditures. The Company’s well defined development stage and exploration projects, in addition to further value enhancing opportunities, provide Yamana with a superior organic growth profile and value proposition. Production from continuing operations is expected to be in the range of 1,030,000 to 1,145,000 million GEO in 2010 and 1,045,000 to 1,150,000 GEO in 2011 representing an overall increase of up to 12 percent from 2009. Growth is expected to ramp up substantially in 2012 to approximately 1.3 million GEO as four development stage projects including C1 Santa Luz, Mercedes, Minera Florida tailing project and Ernesto/Pau-a-pique, where construction decisions have already been made, are expected to begin production. By 2013, production is expected to reach the level of 1.5 million GEO, which represents a 46% increase in production from 2009. Additional production growth is expected from development projects currently under evaluation such as QDD Lower West, Pilar and Caiamar which would bring the Company to a target production level of 1.7 million GEO. Exploration discoveries and robust value enhancing projects such as Agua Rica would contribute to longer term production growth. The Company continues to evaluate the further expansion of its mines and development projects as follows: Project Status Expected Initial Annual Contribution Expected Production Start-date C1 Santa Luz (i) Construction decision made 130,000 gold ounces Mid-2012 Mercedes Construction decision made 120,000 GEO Late 2012 Ernesto/Pau-a-Pique (i) Construction decision made 120,000 gold ounces Late 2012 Minera Florida tailings Construction decision made 40,000 GEO Early 2012 Pilar/Caiamar Update resource estimate and complete basic engineering mid-2010 Over 100,000 gold ounces Pending Gualcamayo - QDD Lower West Updated feasibility study expected in second half of 2010 90,000 gold ounces Pending Agua Rica (ii) Update to the 2006 feasibility underway 154,000 GEO 365 million lbs of copper Pending (i) In the first two full years of production at C1 Santa Luz, average annual production is expected to exceed 130,000 ounces and at Ernesto/Pau-a-pique average annual production is expected to be approximately 120,000 ounces which would accelerate pay-back. Annual production over the life of mine for C1 Santa Luz is expected to be 104,000 ounces of gold and 100,000 ounces of gold at Ernesto/Pau-a-pique. (ii) In the first ten full years of production at Agua Rica, average annual production is expected to be approximately 154,000 GEO and 365 million pounds of copper. Production over the life of mine is expected to be 136,000 GEO and 282 million pounds of copper. 7 Yamana continues to increase the value of Agua Rica and has completed the first of several studies evaluating certain optimization initiatives over and above the evaluation of the project based on the 2006 feasibility study, all of which are expected to have a material positive impact on the project. A full update to the 2006 feasibility study, which would include the recently completed optimization initiatives, the additional initiatives under review and definitive mineral reserve and production estimates, will be provided as the Company continues to work toward a formal construction decision expected before the end of 2011. The Company remains focused on exploration through identifying and acquiring the best exploration properties in the Americas, developing a pool of talented geoscientists and replacing ounces at current operations. FOURTH QUARTER CONFERENCE CALL A conference call and audio webcast is scheduled for March 4, 2010 at 11:00 a.m. E.T. to discuss 2009 fourth quarter and year end results. Fourth Quarter Conference Call Information: Toll Free (North America): 1-888-231-8191 International: 1-647-427-7450 Participant Audio Webcast: www.yamana.com Fourth Quarter Conference Call REPLAY: Toll Free Replay Call (North America): 877-289-8525, Passcode: 4173041# Replay Call: 416-640-1917, Passcode: 4173041# The conference call replay will be available from 2:00 p.m. Eastern Time on March 4, 2010 until 11:59 p.m. EST on March 18, 2010. For further information on the conference call or audio webcast, please contact the Investor Relations Department or visit our website, www.yamana.com. 8 NON-GAAP MEASURES
